t c memo united_states tax_court kenneth hawkins petitioner v commissioner of internal revenue respondent docket no 1468-03l filed date kenneth hawkins pro_se vivian n rodriguez for respondent memorandum findings_of_fact and opinion gerber chief_judge on date respondent sent petitioner a notice_of_determination concerning collection action s under section and or notice of unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue determination in which respondent sustained the filing of a federal_tax_lien for petitioner’s and tax_liabilities petitioner had previously made two offers-in- compromise regarding these tax_liabilities respondent rejected the first offer and returned the second the issue for consideration is whether respondent abused his discretion by sustaining the filing of the federal_tax_lien findings of fact2 petitioner resided in pompano beach florida when the petition in this case was filed he was self-employed for taxable years and collectively the subject years operating a business known as professional investigations and consulting inc petitioner filed untimely tax returns for all subject years with unpaid tax_liabilities for and and a small refund for at all relevant times petitioner had an unpaid federal_income_tax liability outstanding for each of the subject years much of which arose out of self-assessment petitioner was not married and did not file joint returns for the taxable years under consideration the parties’ stipulation of facts is incorporated by this reference all of the and liabilities arose from unpaid tax shown on petitioner’s self-assessed tax returns while an audit for the taxable_year resulted in a deficiency determination for that taxable_year petitioner did not petition this court to redetermine any of the tax_liabilities and the underlying tax_liabilities are not in dispute petitioner married during and on date he and his wife purchased a residence as tenants by the entireties petitioner contributed dollar_figure or one-half of the downpayment between date and date respondent assessed tax and additions to tax against petitioner for and based on audit examinations and amounts shown as due on income_tax returns on date petitioner sent respondent a form_656 offer-in-compromise first offer based on doubt as to collectibility for the subject years offering to settle the total outstanding tax_liabilities for dollar_figure at that time petitioner’s outstanding and unpaid tax_liability was dollar_figure petitioner on form 433-a collection information statement for individuals claimed that he had a 50-percent interest in his home and monthly net business income and living_expenses of dollar_figure and dollar_figure respectively on date respondent sent petitioner a notice rejecting petitioner’s first offer stating that the amount owed was legally due and appeared to be collectible on date petitioner submitted a second offer- in-compromise second offer for the subject years this time for dollar_figure in the second offer petitioner’s only reference to his wife’s physical condition was the statement my wife is unemployable she is on social_security disability and earns no income at that time petitioner’s total outstanding tax_liability had increased to dollar_figure petitioner claimed on the form 433-a that he had a 25-percent interest in his home and monthly net business income and living_expenses of dollar_figure and dollar_figure respectively on form 433-a petitioner explained his home ownership as follows as i borrowed my contribution toward the purchase of the home and as a result of the fact that my wife’s assets were the basis for the ability to obtain the mortgage in the first place my interest in the house i sec_25 while hers i sec_75 on date respondent returned the offer stating that petitioner did not have any changed circumstances and that the offer was not materially different from the prior offer the total living_expenses for both offers were calculated by petitioner as follows expense first offer second offer national standard1 housing utilities transportation health insurance premium taxes life_insurance total dollar_figure -0- big_number dollar_figure --- --- --- big_number big_number includes clothing and clothing services food housekeeping supplies personal care products and services and miscellaneous for the first offer respondent accepted petitioner’s claimed amount of monthly business net_income but determined petitioner’s allowable living_expenses to be dollar_figure on the basis of the national standard expenses table amount for the second offer respondent determined petitioner’s net monthly business income to be dollar_figure on the basis of petitioner’s claimed revenue and expenses after disallowing some expenses that were double- counted as both business and personal expenses to estimate petitioner’s living_expenses respondent first computed petitioner’s and his wife’s shares of monthly income on the basis of the recomputed dollar_figure income and petitioner’s wife’s dollar_figure of social_security and interest_income reported for her taxable_year on the basis of this information respondent determined that petitioner generated percent of the income and petitioner’s wife generated percent of the income respondent then applied this percentage to recompute petitioner’s expenses on the basis of petitioner’s own calculations or amounts indicated for local or national standards respondent allowed the full amount of the claimed life_insurance expense but prorated petitioner’s claimed health insurance premium and taxes by percent also respondent allowed the full broward county local standard amount for transportation but allowed only a 65-percent prorated amount of the local standard for housing and of the national standard expense respondent also determined for both offers petitioner’s equity in assets on the basis of petitioner’s submitted information statements from third parties and a review of public records respondent determined the value of petitioner’s home to be dollar_figure for the first offer on the basis of a valuation by the broward county property appraiser for the second offer respondent determined the value of petitioner’s home had increased to at least dollar_figure because a similar home with a tax_assessment lower than petitioner’s home had sold for that much in the same development the combination of petitioner’s equity and earnings multiple resulted in a determination that petitioner’s reasonable collection potential rcp exceeded both the amount of the offer and the outstanding tax_liability for both offers the calculations can be summarized as follows equity in home1 ira cash on hand net value of assets monthly income less expenses disposable income multiple value of income reasonable collection tax_liability oic first offer second offer dollar_figure x dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number x dollar_figure big_number big_number big_number big_number big_number big_number big_number value based on percent ownership for first offer and percent ownership for second offer on date respondent filed a notice_of_federal_tax_lien on petitioner’s property on date respondent sent petitioner a notice_of_federal_tax_lien and your right to a hearing on date petitioner filed a form request for a collection_due_process_hearing petitioner attended the date hearing but did not present any collection alternatives or make any additional offer and refused to consider any collection alternatives that did not entail removal of the tax_lien on date respondent sent petitioner a notice_of_determination in which the filing of the federal_tax_lien was sustained opinion6 petitioner made two offers in this case to settle his federal_income_tax liability respondent accepted neither offer then placed a federal_tax_lien on petitioner’s property we petitioner served untimely discovery requests upon respondent in addition petitioner attempted to offer documentary_evidence with his posttrial brief petitioner argues that he has been prejudiced by not being able to gather or submit evidence necessary to adequately present his case petitioner did not timely move the court to compel discovery see rule b more importantly petitioner has provided no evidence that respondent failed to comply with petitioner’s requests or misled petitioner in any way finally we will not treat documents attached to briefs as evidence rule b clifton- bligh v commissioner tcmemo_2003_44 we note that even if the documents offered by petitioner were admissible they would not change the outcome of this case decide whether respondent abused his discretion in filing the lien that question depends on whether respondent’s failure to accept petitioner’s offers was an abuse_of_discretion nearly years separated the first and second offer and the second offer was substantially less than the first because the making of the second offer was so long after the first and the second offer preceded the filing of the lien we need to consider only whether respondent abused his discretion in rejecting the second offer sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a federal_tax_lien and provided with an opportunity for an administrative hearing sec_6320 hearings under sec_6320 are conducted in accordance with the procedural requirements set forth in sec_6330 sec_6320 when an appeals officer issues a determination regarding a disputed collection action a taxpayer may seek judicial review with the tax_court or a district_court as appropriate sec_6330 see 115_tc_35 114_tc_176 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 however when the validity of the underlying tax is we consider the first offer only to the extent helpful to determine whether respondent abused his discretion in rejecting the second offer not at issue the court will review the commissioner’s administrative determination for an abuse_of_discretion id goza v commissioner supra pincite petitioner does not dispute the validity of the underlying tax accordingly our review is for an abuse_of_discretion we do not conduct an independent review of what would be acceptable offers-in-compromise we review only whether the appeals officer’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 the court considers whether the commissioner abused his discretion in rejecting a taxpayer’s position with respect to any relevant issues including offers of collection alternatives which include an offer-in-compromise see sec_6330 sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the three standards that the secretary may use to compromise a liability are doubt as to liability doubt as to collectibility and the promotion of effective tax_administration sec_7122 sec_301_7122-1t b temporary proced admin regs fed reg date petitioner bases both offers on doubt as sec_7122 is effective only for offers-in-compromise submitted after date internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_764 sec_301_7122-1t b temporary proced admin regs fed reg date is effective for offers submitted after date but sec_301_7122-1 to collectibility sec_7122 provides the standards for evaluation of such offers under sec_7122 a the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules --the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses under the regulations for doubt as to collectibility cases a determination of doubt as to collectibility will include a determination of ability to pay to guide this determination of the amount of the taxpayer’s basic living_expenses guidelines published by the secretary on national and local living expense standards will be taken into account sec_301 1t b ii temporary proced admin regs supra thus use of the national and local average statistics published by the internal_revenue_service is an appropriate method to determine a taxpayer’s monthly expenses by using national and local averages for some of petitioner’s expenses proced admin regs applies to offers pending on or submitted on or after date we do not need to address the applicability of the statute and the regulations to the first offer because we focus on the second offer the second offer was made on date and returned on date after the effective date of the statutory change and the temporary_regulation but before the effective date of the new regulation the statute and the temporary_regulation are therefore effective for the second offer see galvin v commissioner tcmemo_2003_263 for a discussion of the addition of sec_7122 rather than petitioner’s submitted expenses the appeals officer characterized petitioner as able to provide for basic living_expenses thus the appeals officer did not violate statutory limits by using the tables see sec_7122 in addition petitioner has not shown that his submitted expenses were more appropriate than the national or local averages respondent’s proration of some of petitioner’s expenses was appropriate because even though petitioner claims to incur all of the household expenses because of his wife’s disability and lack of income information returns show that his wife still generates passive_income while that income should not be considered in determining petitioner’s collection potential it should be considered in determining petitioner’s responsibility for shared living_expenses administration internal_revenue_manual cch sec_5 at big_number accordingly respondent’s use of the national and local averages combined with a prorated expense allowance was a reasonable way to estimate petitioner’s expenses the denial of petitioner’s offers was based on objective computations of petitioner’s disposable income and assets computed separately for each offer the revenue_officer even considered the alleged decrease to percent in petitioner’s equity ownership in the home between the first and the second offer respondent refused the second offer after applying the national and local averages to estimate petitioner’s expenses because the rcp exceeded the full amount of the tax_liability and was certainly much more than petitioner’s offer in fact petitioner’s second offer falls short of a reasonable offer even if his own calculation of expenses is used the equity in petitioner’s home alone exceeds both the offer and the full amount of the tax_liability even pincite-percent ownership even if we recalculated petitioner’s rcp in a manner most favorable to petitioner using a negative multiple of petitioner’s cashflows with which he could offset equity in his other assets the rcp would far exceed petitioner’s dollar_figure offer and cover most of the outstanding dollar_figure tax liabilitydollar_figure thus petitioner’s calculation of 50-percent or only 25-percent home ownership also shows that respondent in no way considered petitioner’s wife’s assets in determining petitioner’s reasonable collection potential despite petitioner’s allegations to the contrary the regulations and the internal_revenue_manual are both silent on how to apply a negative future income see sec_301_7122-1t c temporary proced admin regs supra administration internal_revenue_manual cch sec_5 at big_number the collection potential based on negative income is shown in the following calculation equity in home ira cash on hand net value of assets monthly income second offer dollar_figure big_number big_number big_number dollar_figure second offer was inadequate petitioner argues that respondent’s haste in filing the notices of lien shows that respondent was predisposed to reject petitioner’s second offer respondent however filed the federal_tax_lien week after petitioner’s second offer was returned and we are not persuaded that in doing so respondent failed to properly consider petitioner’s second offer or abused his discretion in any other manner amongst petitioner’s numerous arguments only one has any potential for success--his allegation that he was suffering from economic hardship when he submitted the second offer petitioner relies on the internal_revenue_manual to support his position that even if he has the ability to pay the liability an offer- in-compromise may be accepted if he suffers from economic hardship see administration internal_revenue_manual cch sec_5 at big_number factors related to economic hardship may include long-term illness medical_condition or disability may render the taxpayer incapable of earning a living the taxpayer may have a set monthly income and no other means of support and the income is exhausted each month less expenses disposable income multiple value of income reasonable collection big_number x big_number big_number caring for dependents and the taxpayer may be unable to borrow against the equity in assets so that enforced collection is unlikely id petitioner alleges that the first and third factors are relevant to his situation petitioner alleges that his wife’s permanent disability makes the first factor relevant the only evidence petitioner offered concerning his wife’s disability was his statement in the second offer that his wife was unemployable was on social_security disability and earned no income and his own general testimony that his wife became disabled in when he made his offer petitioner did not state the nature of her disability present any evidence of its financial effect or even allege that it caused economic hardship the only monthly expense submitted in the second offer that could have related to his wife’s disability was health insurance of dollar_figure representing only percent of the claimed expenses the lack of any evidence or specificity to support petitioner’s allegation left respondent without an adequate basis for making any findings concerning the financial impact of the alleged disability there is no indication that the revenue_officer summarily refused to consider any changed circumstances of petitioner rather petitioner did not provide sufficient proof of the nature and extent of his alleged hardship furthermore when economic hardship is a factor in a doubt- as-to-collectibility situation the unique circumstances of the taxpayer to be considered in determining the taxpayer’s reasonable basic living_expenses do not include the maintenance of an affluent or luxurious standard of living sec_301 1t b i temporary proced admin regs fed reg date sec_301_6343-1 proced admin regs substantial equity in a home worth at least dollar_figure would weigh against a finding that petitioner was suffering economic hardship when he made the second offer moreover petitioner’s allegations with regard to his home ownership show that petitioner’s assertions are unreliable petitioner admitted on cross-examination that he made a percent dollar_figure initial contribution to the downpayment in addition he stated in his first offer he had a 50-percent interest in his home before his wife’s disability he then alleged in his second offer that his home equity had dropped to percent after the disability even though he alleged that his wife’s condition necessitated his making all the mortgage payments even though respondent accepts this decreased ownership for purposes of the second offer petitioner’s attempts to show a reduction in equity are superficial at best irrespective of petitioner’s actual equity position his inconsistent self-serving explanations show that his allegations regarding his economic well-being and alleged hardship are unreliable next petitioner argues that the third factor of economic hardship the inability-to-borrow factor is relevant to his situation see supra p citing administration internal_revenue_manual cch sec_5 at big_number petitioner alleges that the existence of the federal_tax_lien makes it impossible to borrow against his home because in today’s financial_market credit scoring is everything the only evidence that petitioner offers is washington mutual’s general policy federal tax_liens do not subordinate to any other liens if the transaction is a refinance and the applicant has entered into a repayment agreement the lien which is also evidenced in the title report must be paid in full at closing at the sec_6320 hearing the appeals officer stated that respondent would be willing to sign a certificate of subordination to subordinate the lien to a new lender financing could be available in this situation most importantly petitioner has not shown that the lien affected his ability to borrow or that he has attempted to borrow only to be thwarted by the existence of the lien therefore it appears that petitioner had sufficient equity in his home against which he could borrow in sum without more specific evidence of petitioner’s wife’s condition respondent could not make any findings as to his economic hardship moreover even if respondent used all the expenses petitioner submitted with the claim petitioner’s second offer was still unreasonably low accordingly respondent did not abuse his discretion by rejecting petitioner’s second offer under sec_6320 the appeals officer must consider collection alternatives as well as whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that collection be no more intrusive than necessary sec_6320 sec_6330 c even considering the circumstances in a light most favorable to petitioner petitioner had the ability to pay over dollar_figure yet offered only dollar_figure to compromise the outstanding dollar_figure tax_liability petitioner suggested no reasonable collection alternatives and would not even entertain any collection alternative that did not involve the removal of the federal_tax_lien in light of petitioner’s inflexible stance respondent’s collection activity was no more intrusive than necessary the appeals officer thus complied with the requirements of sec_6320 and sec_6330 when he conducted the hearing and made a determination to keep in place the lien on petitioner’s assets petitioner has the ability to pay his undisputed tax_liability most of the liabilities that respondent is attempting to collect were due with the self-assessed returns petitioner filed nearly a decade ago we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot we hold that respondent did not abuse his discretion and correctly determined to proceed with collection to reflect the foregoing a decision will be entered for respondent
